DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10/07/21, with respect to the rejection(s) of claims under 35 U.S.C. 102(a)(1) as being anticipated by Suh et al. (US 2015/0119563) as set forth in Paragraphs 2-19 in the previous Office action mailed 08/20/21 have been fully considered and are persuasive.  Applicant has amended claims 1, 12 and 21 to recite beads that “have a diameter of greater than 1 mm” and a collection tube “wherein there are 1-25 beads per ml of volume of the tube”.  Applicant then argued these features are not taught by the prior art. See pages 7-8 of Applicant’s Remarks. The Examiner agrees, therefore the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards  recites the limitation "the tube of (b)" in line 9.  There is insufficient antecedent basis for this limitation in the claim. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-37 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2015/0119563) in view of Laugharn, Jr. et al.  Suh teaches a device and method for nucleic acid purification. The device is best shown in Figures 1-2 and described in general in 0077-0179. 
Regarding kit claims 1, 2, 6, and 8 — Suh teaches a kit having beads (184) of a diameter of at least 1 mm (Paragraph 0111), a bead retaining tube (pipette tip 160) having an opening covered with a grid (frit 174) having a series of exit openings of 0.5 mm, and a collection tube (well of multiwell plate). See Paragraphs 0104-0124 and Figure 1. Suh does not teach beads that “have a diameter of greater than 1 mm” and a collection tube “wherein there are 1-25 beads per ml of volume of the tube”.
Laugharn teaches a method and apparatus for shearing genomic material using acoustic processing.  The apparatus is shown in Figures 1-3 and described in Paragraphs 0024-0040. As shown in the Figures, the apparatus includes a container (vessel 4) for holding a sample (1) and a plurality of beads. In Paragraphs 0033-0040, Laugharn teaches that the presence of beads of 1-3 mm in the sample during acoustic processing of the container leads to the shearing of DNA samples to occur under lower power conditions.  In addition, the DNA is sheared into much smaller fragments than otherwise for a given acoustic energy in the presence of the 1-3 mm beads. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine 
Regarding claim 3 — Suh recites beads having a surface charge in Paragraphs 0108-0109.
Regarding claim 4 — Suh discloses beads comprised of glass or ceramics in Paragraph 0109.
Regarding claim 7 — As previously noted, Suh teaches a well plate having an array of collection tubes for receiving the bead retaining tube. See Paragraphs 0084-0085. The Examiner considers the additional wells of the plate to meet the limitation of an outer tube that may receive the bead retaining tube (160).
Regarding claims 9, 10, and 11 — Suh recites the use of elution, wash, and lysing buffers in Paragraphs 0125-0128, Table 2, and Table 3. See also Paragraphs 0129-0138, 0166-0179 and 0252-0314.
Regarding claims 12, 13, 14, 20, 21, 22, 23, and 28 — Suh teaches a composition comprising beads (184) of a diameter of at least 1 mm (Paragraph 0111), a DNA precipitant (Paragraphs 0126-0127) and a DNA solution having DNA with a median size of at least 50kb (see Paragraphs 0166-0179 and 0294-0316). The Examiner submits Suh teaches the use of genomic DNA from plants and animals which would inherently have a median size of at least 50 kb in Paragraphs 0138 and 0166. Suh does not teach beads that “have a diameter of greater than 1 mm” and a collection tube “wherein there are 1-25 beads per ml of volume of the tube”
Laugharn teaches a method and apparatus for shearing genomic material using acoustic processing.  The apparatus is shown in Figures 1-3 and described in Paragraphs 0024-0040. As shown in the Figures, the apparatus includes a container (vessel 4) for holding a sample (1) and a plurality of beads. In Paragraphs 0033-0040, Laugharn teaches that the presence of beads of 1-3 mm in the sample during acoustic processing of the container leads to the shearing of DNA samples to occur under lower power conditions.  In addition, the DNA is sheared into much smaller fragments than otherwise for a given acoustic energy in the presence of the 1-3 mm beads. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the bead diameter from Laugharn with the device of Suh. One of ordinary skill in the art at the time of the effective date of the invention would add the bead diameter to Suh in order to provide a bead that yields smaller DNA fragments and allows for lower energy use when performing acoustic shearing of samples to recover DNA as taught by Laugharn. In addition, the Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to provide larger beads to increase the surface area for binding material from the sample on the surface of the bead.  With respect to the limitation of a collection tube having 1-25 beads per milliliter of volume of the tube, Laugharn teaches 3 beads in a 130 microliter container in Example one.
Regarding claim 21 and 23 — Suh teaches a method for recovering genomic DNA in Paragraphs 0074-0103, 0166-0178 and 0182-0187. The method includes providing a composition having a plurality of beads, a DNA solution comprising a high molecular weight (HMW) DNA, and a DNA precipitant Incubating the composition to adhere DNA to the one or more beads, removing unbound material from the one or more beads, washing the one or more beads with a wash buffer, releasing the DNA from the beads into the elution buffer, and separating the released DNA from the beads. Suh teaches that the beads may be up to 1 mm in diameter in Paragraph 0111. Suh does not teach beads that “have a diameter of greater than 1 mm” and a collection tube “wherein there are 1-25 beads per ml of volume of the tube”.
Laugharn teaches a method and apparatus for shearing genomic material using acoustic processing.  The apparatus is shown in Figures 1-3 and described in Paragraphs 0024-0040. As shown in the Figures, the apparatus includes a container (vessel 4) for holding a sample (1) and a plurality of beads. In Paragraphs 0033-0040, Laugharn teaches that the presence of beads of 1-3 mm in the sample during acoustic processing of the container leads to the shearing of DNA samples to occur under lower power conditions.  In addition, the DNA is sheared into much smaller fragments than otherwise for a given acoustic energy in the presence of the 1-3 mm beads. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the bead diameter from Laugharn with the device of Suh. One of ordinary skill in the art at the time of the effective date of the invention would add the bead diameter to Suh in order to provide a bead that yields smaller DNA fragments and allows for lower energy use when performing acoustic shearing of samples to recover DNA as taught by Laugharn. In addition, the Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to provide larger beads to increase the surface area for binding material from the sample on the surface of the bead.  With respect to the limitation of a collection tube having 1-25 beads per milliliter of volume of the tube, Laugharn teaches 3 beads in a 130 microliter container in Example one.
Regarding claims 14, 23 and 28 — Suh discloses a plurality of beads used in nucleic acid separations in Paragraphs 0108-0112. As noted above, Suh teaches the use of genomic DNA from plants and animals which would inherently have a median size of at least 50 kb in Paragraphs 0138 and 0166.
Regarding claims 15-18 — Suh teaches the formation of a cell lysate from tissue during their method in Paragraphs 0091-0103 and 0166-0180.
Regarding claims 19 and 30 — Suh recites chaotropic agents in Paragraphs 0126-0127, 0143-0144, and Table 3.
Regarding claims 20 — Suh discloses a tube (pipette tip 160) containing the glass beads in Figure 1 and Paragraph 0106-0107.
Regarding claim 25 and 26 — Suh teaches the formation of a cell lysate from tissue during their method in Paragraphs 0091-0103 and 0166-0180.
Regarding claim 29 — Suh discloses forming a lysate by agitating cells at 300 rpm and a temperature of 37°C in Paragraph 0140.
Regarding claim 31 — Suh teaches the use of pipetting to add, remove and mix fluids to remove unbound material in Paragraphs 0129-0155.
Regarding claims 32 and 33 — Suh recites the use of alcohol in the wash buffer in Paragraphs 0146 and 0177.
Regarding claims 5 and 24 – Laugharn teaches a spherical bead in Figures 1-3 and Paragraphs 0034-0037. 
Regarding claims 27 and 34-37 – Suh and Laugharn, as combined above, teach every element of claims 27 and 34-37 except for mixing by spinning the bead retaining tube. Suh instead teaches back and forth flow using vacuum and/or gravity to mix the beads with washing or elution buffers. See Paragraphs 0175-0177, 0259-0293 and 0308-0314. The Examiner submits the use of back and forth flow mixing instead of spinning the column is the substitution of a known equivalent process (spinning the tube) for the same purpose (mixing). In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant's disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 198 USPQ 346 (CCPA 1958} (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. However, In re Pout, 675 F.2d 297, 273 USPQ 532 (COPA 1982). See MPEP 2144.06, Section II - “Substituting Equivalents Known for the Same Purpose”,
Regarding claim 34 — Suh recites the use of alcohol in the wash buffer in Paragraph 0146 and 0177.
Regarding claim 37 —Suh discloses a frit having openings of 0.5 mm in Paragraph 0119.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Bunce et al. (US 2013/0040834), Baskakov et al. (US 2013/0115637), and Verma (US 2018/0292399) teach support beads having a diameter of greater than 1 millimeter. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/			/JILL A WARDEN/Examiner, Art Unit 1798                            Supervisory Patent Examiner, Art Unit 1798                                                                                                                                                                                                   November 5, 2021